DETAILED ACTION
This office action is responsive to communications filed on March 3, 2022.  Claims 1 and 12 have been amended.  Claims 7, 11 and 19 have been canceled.  Claims 1-6, 8-10, 12-18 and 20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 9,258,702.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 20 of the present application are anticipated by Claims 1 and 2 of U.S. Patent No. 9,258,702.

Present application:

1. A method, comprising:



receiving a data signal from a first wireless station;

determining, based on a class of the data signal, whether to locally switch the data signal to a second wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switching the data signal locally to the second wireless station via Layer 2 switching by forwarding the data signal to the second wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch.
US 9,258,702:

1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switching module;

… , traffic received by the radio from the first wireless station …

the dynamic switching module configured to send a signal such that (1) when the first wireless station is operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) when on the first wireless station is operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station, the traffic including a priority characteristic of the first wireless station, the priority characteristic being associated with a sender of the traffic.
12. A processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a station switching record (SSR) from an upstream source;








determine, based on a class of a data signal and in accordance with the SSR, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station by forwarding the data signal to the wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunnel the data signal to the upstream switch for switching at the upstream switch, at least one of the switching the data signal locally or tunneling the data signal, not being based on a Layer 2 protocol.
1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switching module; and the dynamic switching module implemented in a non-transitory computer readable medium, and configured to be coupled to a radio and a station switching record (SSR) database storing an SSR associated with a first wireless station that is operatively coupled to an access point (AP) that defines a first virtual access point and a second virtual access point;
2. The apparatus of claim 1, wherein, in operation, the SSR is received over the radio from an upstream source.

the dynamic switching module configured to send a signal such that (1) when the first wireless station is operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) when on the first wireless station is operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station, the traffic including a priority characteristic of the first wireless station, the priority characteristic being associated with a sender of the traffic.
20. An apparatus, comprising: a memory; and a processor operatively coupled to the memory; the processor configured to:

receive a data signal;


determine, based on a class of the data signal, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally via Layer 2 switching to the wireless station; and when the class of the data signal is determined to be a second class, tunneling the data signal via Layer 2 switching to the upstream switch for switching at the upstream switch.
1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switching module;

… , traffic received by the radio from the first wireless station …

the dynamic switching module configured to send a signal such that (1) when the first wireless station is operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) when on the first wireless station is operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station, the traffic including a priority characteristic of the first wireless station, the priority characteristic being associated with a sender of the traffic.


Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 9,838,942.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 20 of the present application are anticipated by Claims 1 and 2 of U.S. Patent No. 9,838,942.

Present application:

1. A method, comprising:



receiving a data signal from a first wireless station;

determining, based on a class of the data signal, whether to locally switch the data signal to a second wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switching the data signal locally to the second wireless station via Layer 2 switching by forwarding the data signal to the second wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch.
US 9,838,942:

1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switch,

… , traffic received by the radio from the first wireless station …

the dynamic switch configured to send a signal such that (1) based on the first wireless station being operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) based on the first wireless station being operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station.
12. A processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a station switching record (SSR) from an upstream source;


determine, based on a class of a data signal and in accordance with the SSR, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station by forwarding the data signal to the wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunnel the data signal to the upstream switch for switching at the upstream switch, at least one of switching the data signal locally or tunneling the data signal, not being
based on a Layer 3 protocol.
1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switch,


2. The apparatus of claim 1, wherein, in operation, the SSR is received over the radio from an upstream source.

the dynamic switch implemented in a non-transitory computer readable medium, and configured to be coupled to a radio and a station switching record (SSR) database storing an SSR associated with a first wireless station that is operatively coupled to an access point (AP) that defines a first virtual access point and a second virtual access point; the dynamic switch configured to send a signal such that (1) based on the first wireless station being operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) based on the first wireless station being operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station.
20. An apparatus, comprising: a memory; and a processor operatively coupled to the memory; the processor configured to:

receive a data signal;


determine, based on a class of the data signal, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally via Layer 2 switching to the wireless station; and when the class of the data signal is determined to be a second class, tunneling the data signal via Layer 2 switching to the upstream switch for switching at the upstream switch.
1. An apparatus, comprising: a processor coupled to a memory and that is configured to execute a dynamic switch,

… , traffic received by the radio from the first wireless station …

the dynamic switch configured to send a signal such that (1) based on the first wireless station being operatively coupled to the first virtual access point, traffic received by the radio from the first wireless station is Layer 2 (L2) switched locally via the first virtual access point to a second wireless station connected to the AP, and (2) based on the first wireless station being operatively coupled to the second virtual access point, the traffic received by the radio from the first wireless station is L2 tunneled upstream via the second virtual access point to the second wireless station.


Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 and 15 of U.S. Patent No. 10,327,202.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 20 of the present application are anticipated by Claims 1, 11 and 15 of U.S. Patent No. 10,327,202.

Present application:

1. A method, comprising: receiving a data signal from a first wireless station;


determining, based on a class of the data signal, whether to locally switch the data signal to a second wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switching the data signal locally to the second wireless station via Layer 2 switching by forwarding the data signal to the second wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch.
US 10,327,202:

11. A method, comprising: receiving data from a first wireless station and data from a second wireless station;

determining, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switching locally, at an access point (AP), the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determining, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunneling the data from the second wireless station upstream to a wireless switch that controls the AP.
12. A processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:

receive a station switching record (SSR) from an upstream source;





determine, based on a class of a data signal and in accordance with the SSR, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station by forwarding the data signal to the wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunnel the data signal to the upstream switch for switching at the upstream switch, at least one of switching the data signal locally or tunneling the data signal, not being
based on a Layer 3 protocol.
11. A method, comprising:




15. The method of claim 11, further comprising determining, before the second time and after the first time, whether to AP-locally switch or to tunnel the data from the first wireless station, based on an SSR associated with the first wireless station.

receiving data from a first wireless station and data from a second wireless station; determining, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switching locally, at an access point (AP), the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determining, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunneling the data from the second wireless station upstream to a wireless switch that controls the AP.
20. An apparatus, comprising: a memory; and a processor operatively coupled to the memory; the processor configured to: receive a data signal;

determine, based on a class of the data signal, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally via Layer 2 switching to the wireless station; and when the class of the data signal is determined to be a second class, tunneling the data signal via Layer 2 switching to the upstream switch for switching at the upstream switch.
11. A method, comprising: receiving data from a first wireless station and data from a second wireless station;

determining, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switching locally, at an access point (AP), the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determining, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunneling the data from the second wireless station upstream to a wireless switch that controls the AP.


Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10,798,650.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 20 of the present application are anticipated by Claims of U.S. Patent No. 10,798,650.

Present application:

1. A method, comprising: receiving a data signal from a first wireless station;





determining, based on a class of the data signal, whether to locally switch the data signal to a second wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switching the data signal locally to the second wireless station via Layer 2 switching by forwarding the data signal to the second wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch.
US 10,798,650:

8. An apparatus, comprising: a processor; and a non-transitory memory in operable communication with the processor, the memory storing instructions executable by the processor to: receive data from a first wireless station and data from a second wireless station;

determine, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switch locally the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determine, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunnel the data from the second wireless station upstream to a wireless switch.
12. A processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:


receive a station switching record (SSR) from an upstream source;








determine, based on a class of a data signal and in accordance with the SSR, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station by forwarding the data signal to the wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunnel the data signal to the upstream switch for switching at the upstream switch, at least one of switching the data signal locally or tunneling the data signal, not being
based on a Layer 3 protocol.
8. An apparatus, comprising: a processor; and a non-transitory memory in operable communication with the processor, the memory storing instructions executable by the processor to:

receive data from a first wireless station and data from a second wireless station;
12. The apparatus of claim 8, wherein the instructions further include instructions to determine, before the second time and after the first time, whether to AP-locally switch or to tunnel the data from the first wireless station, based on an SSR associated with the first wireless station

determine, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switch locally the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determine, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunnel the data from the second wireless station upstream to a wireless switch.
20. An apparatus, comprising: a memory; and a processor operatively coupled to the memory; the processor configured to: receive a data signal;




determine, based on a class of the data signal, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally via Layer 2 switching to the wireless station; and when the class of the data signal is determined to be a second class, tunneling the data signal via Layer 2 switching to the upstream switch for switching at the upstream switch.
8. An apparatus, comprising: a processor; and a non-transitory memory in operable communication with the processor, the memory storing instructions executable by the processor to: receive data from a first wireless station and data from a second wireless station;

determine, at a first time, a first VLAN associated with the first wireless station; at a second time after the first time, Layer-2 switch locally the data from the first wireless station, by sending the data to a further wireless station without sending the data to an intervening wireless station; determine, at a third time, a second VLAN associated with the second wireless station; and at a fourth time after the third time, Layer-2 tunnel the data from the second wireless station upstream to a wireless switch.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10, 12-15 and 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 2007/0109991) in view of Rahman et al. (US 2006/0268749).

Regarding Claim 1, Bennett teaches determining, based on a class of the data signal, whether to locally switch the data signal to a second wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switching the data signal locally to the second wireless station by forwarding the data signal to the second wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch for switching at the upstream switch (“The access point (AP) awaits a data packet that is destined for the client terminal in a next block 805” – See [0077]; “The AP decides in a next block 809 whether the AP will deliver the data packet destined for the downstream client terminal via a direct path. The direct path refers to a path between the AP and the client terminal … The direct path may be a wireless or a wired physical link and the direct path does not comprise any network node. If the AP decides to use the direct path for delivery of the data packet to the client terminal then the AP encapsulates the data packet with the unique network address and transmits the encapsulated data packet as shown in a block 811. If the AP decides to use an indirect path for delivery of the data packet to the client terminal then the method flow goes to a block 813” – See [0078]; “Alternately the AP may decide to use the indirect path even when the direct path is available depending on … type of the data packet … The AP may decide to use the direct path for sending packet data containing multimedia information to the client terminal while may use the indirect path for delivering packet data containing control, command and signaling information to the client terminal” – See [0079]; “The first AP 403 may alternately decide to deliver a portion of the data packets directly to the client device 491 via the downstream communication interface 408 and remaining portion of the data packets indirectly to the client device 491 via the upstream communication interface” – See [0048]; See also Fig. 1; The AP determines whether to switch the packet directly (locally) to the destination station or tunnel the packet indirectly upstream to an upstream switch based on a type/class of the received packet (data signal).  When the packet/signal is multimedia (first class), the AP switches the packet locally to the destination wireless station wherein the direct path does not comprise any node between the AP and the destination station (i.e., without forwarding the data signal to the upstream switch).  When the packet/signal is control signaling (second class), the AP tunnels the packet upstream on the indirect path to an upstream switch for switching at the upstream switch).
Bennett does not explicitly teach that the data signal is first received from a first wireless station.  Bennett does not teach that switching the data signal locally to the second wireless station is via Layer 2 switching and the tunneling the data signal to the upstream switch is via Layer 2 signaling.
However, Rahman teaches that the AP receives the data signal from a first wireless station (“Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; The AP receives a data signal from a client station (first wireless station)).
Rahman further teaches that the switching the data signal locally to the second wireless station is via Layer 2 switching and the tunneling the data signal to upstream switch is via Layer 2 switching (“FIG. 1 shows a simplified block diagram of a device 100 running an IEEE 802.11 MAC protocol stack” – See [0117]; “The VLAN tag is inserted/removed into/from IEEE 802.11 frames by the first-hop wireless mesh point starting with the end-user. Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; “The first mesh point includes a radio transceiver and a wireless MAC protocol processor coupled to the radio transceiver, such that the radio transceiver and MAC protocol processor combination is able to wirelessly send and receive frames substantially conforming to the wireless network standard” – See [0107]; “An example, but not the only example, is the IEEE 802.11 wireless LAN standard” – See [0107]; The data is Layer 2 switched by the mesh point when it receives 802.11 frames and transmits the frames to the destination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bennett such that the data signal is first received from a first wireless station since it is well-known in the art that wireless access points are capable of both sending data to wireless stations as well as receiving data from wireless stations.  Furthermore, the use of the Layer 2 protocol IEEE 802.11 for switching the data enables the system to conform to well-known and popular wireless LAN standards (See Rahman, [0005]).

Regarding Claim 2, Bennett in view of Rahman teaches the method of Claim 1.  Rahman further teaches that the first class has a higher priority for data transmission than the second class (“the method further includes encoding the appropriate 802.11e priority into the VLAN tag of frames. This priority information can be carried from the end-user, through all the hops in between the end-user and portal and to the portal. Each hop can map this priority information to IEEE 802.11e queues, access classes, Enhanced Distributed Channel Access (EDCA) parameters, and so forth (see the IEEE 802.11e standard) and achieve appropriate levels of QoS for the traffic class” – See [0141]; “One wireless spanning tree protocol instance runs per-VLAN and deals with traffic that has been classified traffic into one of a sunset of the set of classes that, like IEEE 802.11e consists of: Voice, Video, Best Effort, and Background” – See [0135]; The first class (e.g., voice/video) has a higher priority than the second class (e.g., best effort data/background data)).

Regarding Claim 3, Bennett in view of Rahman teaches the method of Claim 1.  Rahman further teaches that the first class is a class of voice traffic; the second class is a class of data traffic (the method further includes encoding the appropriate 802.11e priority into the VLAN tag of frames. This priority information can be carried from the end-user, through all the hops in between the end-user and portal and to the portal. Each hop can map this priority information to IEEE 802.11e queues, access classes, Enhanced Distributed Channel Access (EDCA) parameters, and so forth (see the IEEE 802.11e standard) and achieve appropriate levels of QoS for the traffic class” – See [0141]; “One wireless spanning tree protocol instance runs per-VLAN and deals with traffic that has been classified traffic into one of a sunset of the set of classes that, like IEEE 802.11e consists of: Voice, Video, Best Effort, and Background” – See [0135]; The first class may be voice/video and the second class may be best effort data/background data, for example).

Regarding Claim 4, Bennett in view of Rahman teaches the method of Claim 1.  Bennett further teaches that the determining is based on the class of the data signal and in accordance with a station switching record (SSR) (“The AP (or the STB) 600 collects protocol parameters corresponding to protocols that are used for packet data exchange between the AP (or the STB) 600 and associated upstream network nodes (i.e., the first node, the second node, the third node and the fourth node). The AP (or the STB) 600 stores the collected protocol parameters 621 in the storage system 607. The protocol parameters 621 may comprise version number, bandwidth requirement, available data rate, transmit power requirement, supported quality of service, security information corresponding to protocols used in the fiber optic data network, in the cable data network, in the EDGE network and in the WiMax network. The AP (or the STB) 600 in addition collects current pathway performance parameters 623 corresponding to communication links between the AP (or the STB) 600 and the upstream associated network nodes (i.e., the first node, the second node, the third node and the fourth node) and stores the collected current pathway performance parameters 623 in the storage system 607” – See [0070]; “the AP may decide to use the indirect path even when the direct path is available depending on current performance of the direct path and the indirect path, status of the client terminal, type of the data packet” – See [0079]; The AP collects pathway performance parameters from upstream nodes and stores them in storage as a station switching record.  The AP determines how to switch the data signal based on the packet type (class of the data signal) and the path performance information stored in the SSR).

Regarding Claim 5, Bennett in view of Rahman teaches the method of Claim 1.  Bennett further teaches receiving a station switching record (SSR) from an upstream source, the determining is based on the class of the data signal and in accordance with the SSR (“The AP (or the STB) 600 collects protocol parameters corresponding to protocols that are used for packet data exchange between the AP (or the STB) 600 and associated upstream network nodes (i.e., the first node, the second node, the third node and the fourth node). The AP (or the STB) 600 stores the collected protocol parameters 621 in the storage system 607. The protocol parameters 621 may comprise version number, bandwidth requirement, available data rate, transmit power requirement, supported quality of service, security information corresponding to protocols used in the fiber optic data network, in the cable data network, in the EDGE network and in the WiMax network. The AP (or the STB) 600 in addition collects current pathway performance parameters 623 corresponding to communication links between the AP (or the STB) 600 and the upstream associated network nodes (i.e., the first node, the second node, the third node and the fourth node) and stores the collected current pathway performance parameters 623 in the storage system 607” – See [0070]; “the AP may decide to use the indirect path even when the direct path is available depending on current performance of the direct path and the indirect path, status of the client terminal, type of the data packet” – See [0079]; The AP collects pathway performance parameters from upstream nodes and stores them in storage as a station switching record.  The AP determines how to switch the data signal based on the packet type (class of the data signal) and the path performance information stored in the SSR).

Regarding Claim 8, Bennett in view of Rahman teaches the method of Claim 1.  Bennett further teaches that the second wireless station is an upstream destination (“The AP (or the STB) 600 in addition may route the data packets destined for the PC via one of its upstream communication interfaces” – See [0071]; The destination device may be an upstream destination).

Regarding Claim 9, Bennett in view of Rahman teaches the method of Claim 1.  Bennett further teaches that the second wireless station is a downstream destination (“An access point that interacts with a downstream destination device” – See [0008]; The destination device (second wireless station) is a downstream destination).

Regarding Claim 10, Bennett in view of Rahman teaches the method of Claim 1.  Rahman teaches that the switching is performed via Layer 2 switching (“FIG. 1 shows a simplified block diagram of a device 100 running an IEEE 802.11 MAC protocol stack” – See [0117]; “The VLAN tag is inserted/removed into/from IEEE 802.11 frames by the first-hop wireless mesh point starting with the end-user. Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; The data is switched/tunneled using Layer 2 switching at the MAC layer and using different VLAN tags in the MAC header).
Bennett further teaches that the upstream switch is configured to switch, after the data signal being tunneled to the upstream switch, the data signal to the second wireless station (“The second AP subsequently sends the data packet appended with the selected network address to the client terminal. The data packet destined for the client terminal reaches the client terminal from the AP via the indirect path that comprises the upstream network node, the backbone network and the second AP” – See [0081]; After receiving the packet from the AP, the upstream node (switch) switches the packet to the destination client (second wireless station)).

Regarding Claim 12, Bennett teaches a processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor (“One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof” – See [0091]) to:
receive a station switching record (SSR) from an upstream source (“The AP (or the STB) 600 collects protocol parameters corresponding to protocols that are used for packet data exchange between the AP (or the STB) 600 and associated upstream network nodes (i.e., the first node, the second node, the third node and the fourth node). The AP (or the STB) 600 stores the collected protocol parameters 621 in the storage system 607. The protocol parameters 621 may comprise version number, bandwidth requirement, available data rate, transmit power requirement, supported quality of service, security information corresponding to protocols used in the fiber optic data network, in the cable data network, in the EDGE network and in the WiMax network. The AP (or the STB) 600 in addition collects current pathway performance parameters 623 corresponding to communication links between the AP (or the STB) 600 and the upstream associated network nodes (i.e., the first node, the second node, the third node and the fourth node) and stores the collected current pathway performance parameters 623 in the storage system 607” – See [0070]; The AP collects pathway performance parameters from upstream nodes and stores them in storage as a station switching record);
determine, based on a class of a data signal and in accordance with the SSR, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch (“the AP may decide to use the indirect path even when the direct path is available depending on current performance of the direct path and the indirect path, status of the client terminal, type of the data packet” – See [0079]; The AP determines how to switch the data signal based on the packet type (class of the data signal) and the path performance information stored in the SSR);
when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station by forwarding the data signal to the wireless station without forwarding the data signal to the upstream switch; and when the class of the data signal is determined to be a second class, tunnel the data signal to the upstream switch for switching at the upstream switch (“The AP decides in a next block 809 whether the AP will deliver the data packet destined for the downstream client terminal via a direct path. The direct path refers to a path between the AP and the client terminal … The direct path may be a wireless or a wired physical link and the direct path does not comprise any network node. If the AP decides to use the direct path for delivery of the data packet to the client terminal then the AP encapsulates the data packet with the unique network address and transmits the encapsulated data packet as shown in a block 811. If the AP decides to use an indirect path for delivery of the data packet to the client terminal then the method flow goes to a block 813” – See [0078]; “Alternately the AP may decide to use the indirect path even when the direct path is available depending on … type of the data packet … The AP may decide to use the direct path for sending packet data containing multimedia information to the client terminal while may use the indirect path for delivering packet data containing control, command and signaling information to the client terminal” – See [0079]; “The first AP 403 may alternately decide to deliver a portion of the data packets directly to the client device 491 via the downstream communication interface 408 and remaining portion of the data packets indirectly to the client device 491 via the upstream communication interface” – See [0048]; See also Fig. 1; The AP determines whether to switch the packet directly (locally) to the destination station or tunnel the packet indirectly upstream to an upstream switch based on a type/class of the received packet (data signal).  When the packet/signal is multimedia (first class), the AP switches the packet locally to the destination wireless station wherein the direct path does not comprise any node between the AP and the destination station (i.e., without forwarding the data signal to the upstream switch).  When the packet/signal is control signaling (second class), the AP tunnels the packet upstream on the indirect path to an upstream switch for switching at the upstream switch).
Bennett does not explicitly teach that the switching the data signal locally or the tunneling the data signal is not based on a Layer 3 protocol.
However, Rahman teaches that the switching the data signal locally or the tunneling the data signal is not based on a Layer 3 protocol (“FIG. 1 shows a simplified block diagram of a device 100 running an IEEE 802.11 MAC protocol stack” – See [0117]; “The VLAN tag is inserted/removed into/from IEEE 802.11 frames by the first-hop wireless mesh point starting with the end-user. Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; “The first mesh point includes a radio transceiver and a wireless MAC protocol processor coupled to the radio transceiver, such that the radio transceiver and MAC protocol processor combination is able to wirelessly send and receive frames substantially conforming to the wireless network standard” – See [0107]; “An example, but not the only example, is the IEEE 802.11 wireless LAN standard” – See [0107]; The data is Layer 2 switched by the mesh point when it receives 802.11 frames and transmits the frames to the destination, wherein the Layer 2 IEEE 802.11 protocol is not a Layer 3 protocol).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bennett such that the switching the data signal locally or the tunneling the data signal is not based on a Layer 3 protocol for the same reasons as those given with respect to Claim 1.

Regarding Claim 13, Bennett teaches the medium of Claim 12.  Bennett teaches that the wireless station is a first wireless station (“first wireless link between the client device 281 and the first AP 241” – See [0031]; The client is a first wireless station).
Bennett does not explicitly teach that the code further comprise code to cause the process to receive the data signal from a second wireless station.
However, Rahman teaches the AP receiving the data signal from a second wireless station (“Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; The AP receives a data signal from another client station (second wireless station)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bennett such that the data signal is first received from a second wireless station since it is well-known in the art that wireless access points are capable of both sending data to wireless stations as well as receiving data from wireless stations.

Claim 14 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 3.
Claim 17 is rejected based on reasoning similar to Claim 7.
Claim 18 is rejected based on reasoning similar to Claim 10.

Regarding Claim 20, Bennett teaches an apparatus, comprising: a memory; and a processor operatively coupled to the memory; the processor configured (“One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof” – See [0091]) to:
receive a data signal (“The access point (AP) awaits a data packet that is destined for the client terminal in a next block 805 … The AP may receive the data packet” – See [0077]; The AP receives a packet (data signal));
determine, based on a class of the data signal, whether to locally switch the data signal to a wireless station or switch the data signal to an upstream switch; when the class of the data signal is determined to be a first class, switch the data signal locally to the wireless station; and when the class of the data signal is determined to be a second class, tunneling the data signal to the upstream switch for switching at the upstream switch (“The AP decides in a next block 809 whether the AP will deliver the data packet destined for the downstream client terminal via a direct path. The direct path refers to a path between the AP and the client terminal … The direct path may be a wireless or a wired physical link and the direct path does not comprise any network node. If the AP decides to use the direct path for delivery of the data packet to the client terminal then the AP encapsulates the data packet with the unique network address and transmits the encapsulated data packet as shown in a block 811. If the AP decides to use an indirect path for delivery of the data packet to the client terminal then the method flow goes to a block 813” – See [0078]; “Alternately the AP may decide to use the indirect path even when the direct path is available depending on … type of the data packet … The AP may decide to use the direct path for sending packet data containing multimedia information to the client terminal while may use the indirect path for delivering packet data containing control, command and signaling information to the client terminal” – See [0079]; “The first AP 403 may alternately decide to deliver a portion of the data packets directly to the client device 491 via the downstream communication interface 408 and remaining portion of the data packets indirectly to the client device 491 via the upstream communication interface” – See [0048]; See also Fig. 1; The AP determines whether to switch the packet directly (locally) to the destination station or tunnel the packet indirectly upstream to an upstream switch based on a type/class of the received packet (data signal).  When the packet/signal is multimedia (first class), the AP switches the packet locally to the destination wireless station wherein the direct path does not comprise any node between the AP and the destination station (i.e., without forwarding the data signal to the upstream switch).  When the packet/signal is control signaling (second class), the AP tunnels the packet upstream on the indirect path to an upstream switch for switching at the upstream switch).
Bennett does not explicitly teach that the switching locally and tunneling are performed via Layer 2 switching.
However, Rahman teaches that the switching locally and tunneling are performed via Layer 2 switching (“FIG. 1 shows a simplified block diagram of a device 100 running an IEEE 802.11 MAC protocol stack” – See [0117]; “The VLAN tag is inserted/removed into/from IEEE 802.11 frames by the first-hop wireless mesh point starting with the end-user. Thus, referring to FIG. 3, when client station 321 sends voice to the access point/mesh point 317, the access point/mesh point 317 inserts the VALN tag into all frames using, for example, the IEEE 802.11e priority information” – See [0138]; “The first mesh point includes a radio transceiver and a wireless MAC protocol processor coupled to the radio transceiver, such that the radio transceiver and MAC protocol processor combination is able to wirelessly send and receive frames substantially conforming to the wireless network standard” – See [0107]; “An example, but not the only example, is the IEEE 802.11 wireless LAN standard” – See [0107]; The data is Layer 2 switched by the mesh point when it receives 802.11 frames and transmits the frames to the destination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bennett such that the switching locally and tunneling are performed via Layer 2 switching.  Motivation for doing so would be to enable the switching to be performed using VLAN tags, wherein each traffic class can be assigned to a corresponding VLAN and separate spanning trees can be used for each VLAN (See Rahman, [0134] and [0137]).  Furthermore, the use of the Layer 2 protocol IEEE 802.11 for switching the data enables the system to conform to well-known and popular wireless LAN standards (See Rahman, [0005]).

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 2007/0109991) in view of Rahman et al. (US 2006/0268749) and further in view of Cromer et al. (US 2004/0001467).

Regarding Claim 6, Bennett in view of Rahman teaches the method of Claim 1.  Bennett further teaches that the switching the data signal locally to the second wireless station is via a wired interface (“The first AP 111 communicates directly with the first EPD 171 using the first EPD downstream network address 175 and via the first wired link between the first EPD 171 and the first AP 111” – See [0027]).
Bennett does not explicitly teach that the wired interface is an Ethernet interface.
However, Cromer teaches that the wired interface is an Ethernet interface (“The wired network 118 could be any of the well-known local area networks (LAN), such as ethernet LAN running at 100 Mbps” – See [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bennett such that the wired interface is an Ethernet interface since Ethernet is well-known in the art for use in wired LANs.

Claim 16 is rejected based on reasoning similar to Claim 6.

Response to Arguments
Applicant’s arguments filed on March 3, 2022 have been fully considered but they are not persuasive.

On page 8 of the remarks, Applicant argues “First, Bennett in view of Rahman fails to disclose or suggest at least the recited ‘tunneling the data signal to the upstream switch for switching at the upstream switch’ in the amended claim 12. The applicant submits that Bennett discusses deciding whether to deliver a data packet to a downstream client terminal via a ‘direct path’ (e.g., for multimedia information) or an ‘indirect path’ and fails to disclose or suggest ‘tunneling the data signal to the upstream switch for switching at the upstream switch’.”

The Examiner respectfully disagrees.  When the data is switched on the “indirect path” in Bennett, it is forwarded to at least one additional access point before it is ultimately sent to the end-point device (“Each of the associated access points delivers data packets directly to the end-point device and/or indirectly via the backbone network and one of the remaining associated access points” – See Abstract).  Thus, by Bennett’s very nature, the additional access point (upstream switch) performs further switching on the data before it finally reaches the destination device.

On page 8 of the remarks, Applicant argues “Second, Bennett fails to disclose or suggest at least the recited ‘at least one of switching the data signal locally or tunneling the data signal, not being based on a Layer 3 protocol’ in the amended claim 12. The applicant submits that Bennett discusses switching based on IP addresses (layer 3) and fails to disclose or suggest ‘at least one of switching the data signal locally or tunneling the data signal, not being based on a Layer 3 protocol’.  Moreover, U.S. Publication No. 2006/0268749 to Rahman et al. (‘Rahman’) and U.S. Publication No. 2004/0001467 to Cromer et al (‘Cromer’) fails to remedy the deficiencies of Bennett.”

The Examiner respectfully disagrees.  With regard to the limitation “at least one of switching the data signal locally or tunneling the data signal, not being based on a Layer 3 protocol,” the Examiner relies upon the Rahman reference.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (Rahman, in particular).

On page 9 of the remarks, Applicant argues “First, Bennett in view of Rahman fails to disclose or suggest at least the recited ‘tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch’ in the amended claim 1. The applicant submits that Bennett discusses deciding whether to deliver a data packet to a downstream client terminal via a ‘direct path’ (e.g., for multimedia information) or an ‘indirect path’ and fails to disclose or suggest ‘tunneling the data signal to the upstream switch via Layer 2 switching for switching at the upstream switch’.”

The Examiner respectfully disagrees.  When the data is switched on the “indirect path” in Bennett, it is forwarded to at least one additional access point before it is ultimately sent to the end-point device (“Each of the associated access points delivers data packets directly to the end-point device and/or indirectly via the backbone network and one of the remaining associated access points” – See Abstract).  Thus, by Bennett’s very nature, the additional access point (upstream switch) performs further switching on the data before it finally reaches the destination device.

On pages 9-10 of the remarks, Applicant argues “Second, Bennett fails to disclose or suggest at least the recited ‘switching the data signal locally to the second wireless station via Layer 2 switching’ in the amended claim 1. The applicant submits that Bennett discusses switching based on IP addresses (layer 3) and fails to disclose or suggest ‘switching the data signal locally to the second wireless station via Layer 2 switching’ or ‘tunneling the data signal to the upstream switch via Layer 2 switching’. Moreover, U.S. Publication No. 2006/0268749 to Rahman et al. (‘Rahman’) and U.S. Publication No. 2004/0001467 to Cromer et al (‘Cromer’) fails to remedy the deficiencies of Bennett.”

The Examiner respectfully disagrees.  With regard to the limitations “switching the data signal locally … via Layer 2 switching” and “tunneling the data signal … via Layer 2 switching”, the Examiner relies upon the Rahman reference.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (Rahman, in particular).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478